Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a Mental Hygiene Therapy Aide *719for a State agency until he was discharged in 1995 for verbally abusing and threatening his supervisor with physical harm. Following an arbitration hearing held pursuant to claimant’s collective bargaining agreement, the independent arbitrator found that just cause existed for claimant’s termination based upon the current infraction and evidence that claimant previously had carried out a physical assault upon a security guard. The Unemployment Insurance Appeal Board, giving collateral estoppel effect to the factual findings of the arbitrator, ruled that claimant had lost his job due to disqualifying misconduct. Inasmuch as the Board’s decision is supported by substantial évidence, we affirm. It has been held that the use of abusive or threatening language toward one’s supervisor constitutes disqualifying misconduct (see, Matter of Stagno [Sweeney], 239 AD2d 766, 767; Matter of Khan [Sweeney], 239 AD2d 651, 652). Claimant’s remaining contentions have been examined and found to be without merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.